Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                  April 14, 2016

The Court of Appeals hereby passes the following order:

A16A1195. FRAZIER v. GEICO INSURANCE COMPANY et al.

      The pro se appellant, Jolie Frazier, commenced this action in the Magistrate
Court of Fulton County seeking recovery for injuries sustained in a motor vehicle
collision. The magistrate court entered judgment for Frazier, and the defendant
appealed to the State Court of Fulton County. On November 2, 2015, the state court
entered an order on various motions, overruling Frazier’s objection to defense
counsel’s leave of absence, denying Frazier’s objection to production of documents
and motion to confine the scope of discovery, and granting the defendant’s motion
to compel. Frazier then instigated this direct appeal on November 24, 2015.
      As no final judgment has been entered, the interlocutory appeal procedure set
forth in OCGA § 5-6-34 (b) was required in this case, and Frazier’s failure to comply
with that procedure deprives this Court of jurisdiction. American Express Co. v.
Yondorf, 169 Ga. App. 498 (313 SE2d 756) (1984). Accordingly, this appeal is
DISMISSED.

                                       Court of Appeals of the State of Georgia
                                                                            04/14/2016
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.